Name: 89/78/EEC: Commission Decision of 29 December 1988 liberalizing trade in seeds of certain agricultural plant species between Portugal and other Member States (Only the German, English, Danish, French, Greek, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade policy;  international trade;  Europe
 Date Published: 1989-02-01

 Avis juridique important|31989D007889/78/EEC: Commission Decision of 29 December 1988 liberalizing trade in seeds of certain agricultural plant species between Portugal and other Member States (Only the German, English, Danish, French, Greek, Italian and Dutch texts are authentic) Official Journal L 030 , 01/02/1989 P. 0075 - 0077*****COMMISSION DECISION of 29 December 1988 liberalizing trade in seeds of certain agricultural plant species between Portugal and other Member States (Only the Danish, Dutch, English, French, German, Greek and Italian texts are authentic) (89/78/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 344 (3) thereof, Whereas Article 344 (1) of the Act of Accession of Spain and Portugal authorizes Portugal to postpone until 31 December 1988 at the latest the application in its territory of: - Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 88/380/EEC (2), for the species Vicia sativa, - Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Directive 89/2/EEC (4), for the species Hordeum vulgare, Oryza sativa, Triticum aestivum, Triticum durum and Zea mays, and - Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (5), as last amended by Directive 88/380/EEC for the species referred to in the previous two indents; Whereas Article 344 (3) of the Act of Accession of Spain and Portugal provides that, throughout the duration of this derogation, the progressive liberalization of trade in seeds between Portugal and the Community as constituted at that time may be decided upon according to the procedure of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticuluture and Forestry; Whereas it is now consideed appropriate to liberalize trade between Portugal and the 10 Member States at that time in respect of seeds of the six species referred to above of varieties officially accepted in Portugal which are not yet in free circulation in the Community as constituted on 31 December 1985; Whereas Member States applying Directive 70/457/EEC must ensure that after a period ending on 31 December of the second year in which a variety was accepted, seed of varieties accepted in one or more Member States in accordance with the provisions of the Directive are subject to no marketing restrictions relating to the variety; whereas a similar period should apply to seed of varieties accepted in Portugal for which trade is liberalized; whereas, accordingly, this liberalization should concern only varieties accepted in Portugal before 1 January 1987; Whereas, by Decision 89/77/EEC (6), the Commission authorized the Federal Republic of Germany, to prohibit the marketing of seed of certain varieties of agricultural plant species, including varieties of Zea mays accepted in Portugal before 1 January 1987 which have an FAO (Food and Agricultur Organization) maturity class index of above 350; whereas, in relation to Germany, the liberalization of trade in seed of varieties of Zea mays should therefore be limited to seed or varieties with an FAO maturity class index of 350 or below; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. Belgium, Denmark, Germany, Greece, France, Ireland, Italy, Luxembourg, the Netherlands and the United Kingdom shall ensure that seed of the varieties of: - Vicia sativa L. (common vetch), - Hordeum vulgare L. (barley), - Oryza sativa L. (rice), - Triticum aestivum L. emend. Fiori et Paol. (wheat), and - Triticum durum Desf. (durum wheat) officially accepted in Portugal before 1 January 1987 which are listed in the Annex, Part I, are subject to no marketing restrictions relating to the variety. 2. Belgium, Denmark, Greece, France, Ireland, Italy, Luxembourg, the Netherlands and the United Kingdom shall ensure that seed of the varieties of Zea mays L. (maize) officially accepted in Portugal before 1 January 1987 which are listed in the Annex, Part II, are subject to no marketing restrictions relating to the variety. 3. Germany shall ensure that seed of the varieties of Zea mays officially accepted in Portugal before 1 January 1987 which are listed in the Annex, Part III, are subject to no marketing restrictions relating to the variety. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 29 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 5, 7. 1. 1989, p. 31. (5) OJ No L 225, 12. 10. 1970, p. 1. (6) See page 72 of this Official Journal. ANNEX Part I: Species other than maize 1.2.3 // // // // Species // Variety // Year of official acceptance in Portugal // // // 1.2.3 // Vicia sativa // Barril // 1984 // (Common vetch) // Gil Vaz // 1984 // // Piedade // 1984 // Hordeum vulgare // Evelyn // 1984 // (Barley) // Tagide // 1986 // Oryza sativa // Aricombo // 1982 // (Rice) // Banata 35 // 1983 // // Estrela A // 1986 // // Lusito // 1982 // // Prits // 1984 // // Safari // 1983 // Triticum aestivum // Almansor // 1986 // (Wheat) // Caia // 1982 // // Degebe // 1984 // // Lima // 1986 // // Mira // 1983 // // Tejo // 1984 // Triticum durum // Artena // 1986 // (Durum wheat) // CastiÃ §o // 1984 // // Celta // 1986 // // Chico // 1985 // // Faia // 1984 // // // Part II: Zea mays (maize), except Germany 1.2 // // // Variety // Year of official acceptance in Portugal // // // Acco 146 // 1982 // Adour 368 // 1983 // Adour 590 // 1983 // Adour 650 // 1983 // Clip 21 // 1984 // Corsa // 1986 // Dekalb XL 351 // 1983 // Dekalb 4914 // 1984 // Estrela // 1985 // Granja // 1985 // LG 61 // 1983 // Mad 390 // 1985 // PX 610 // 1982 // Tohum // 1983 // Valbom // 1985 // // Part III: Zea mays (maize), Germany 1.2 // // // Variety // Year of official acceptance in Portugal // // // Acco 146 // 1982 // Adour // 1983 // Clip 21 // 1984 // Corsa // 1986 // Dekalb 4914 // 1984 // Mad 390 // 1985 // //